Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu US 2019/0098445 A1, and further in view of Hirose et al., US 2015/0161525 A1, hereinafter Hirose.
Claim 1. 
A computer-implemented method for providing dynamically customized mapping of event spaces, comprising: receiving, at one or more processors, a request from a user to generate a user-specific map of an event space, (see Hu at [0026] discloses a system for transferring data securely between a server and a user device is provided that a user makes a request for viewing data); determining, by the one or more processors, one or more user attributes associated with the user, the one or more user attributes including a user booth type associated with the user from a plurality of booth types (see Hu at [0030] discloses a method for creating a map of a venue for an event is provided that a map is created with additional information of gateway location and business information associated to hotspot areas for an event for various purposes, For example, the hotspot areas in a venue for an event may be generated to indicate exhibition booth spaces, product demonstration spaces, event activity spaces, and spaces of artwork. A hotspot area is defined through an event user who has a role of an organizer or an admin.); 
Hu does not explicitly specify the following steps of the claim, however,
Hirose teaches accessing, from an event database, event data associated with a plurality of booth (examiner interpretations for booths: the booth may be interpreted as a box, seating area, table, stand, counter, chairs, area or etc.) spaces in the event space (see fig. 2 step #210), the event data including (i) layout data regarding positions of the plurality of booth spaces within the event space (see fig. 3 illustrates the layout data regarding position of booths, also see [0028]) and (ii) booth space data indicating a booth type of each booth space of the plurality of booth spaces from the plurality of booth types (see [0036] discloses the additional seat attributes may include, but not limited to types of seats (e.g., aisle, handicap-accessible, orchestra, mezzanine/balcony, standing only, extra legroom, etc.), proximity to exits, proximity to loudspeakers, proximity to suitable desirable features, or other suitable seat attributes); 
identifying, by the one or more processors, one or more user-filtered booth spaces from the plurality of booth spaces based upon a match between the user booth type and the booth type of the respective user-filtered booth space (see Hirose [0050] FIG. 6 illustrates an example embodiment of visualizing seats rankings based on a grayscale graphical representation. In particular embodiments, the score for each seat at an event may be based on the distance between the location of the seat and a focal point, and one or more additional attributes of the seat. The additional seat attributes may include, but not limited to types of seats (e.g., aisle, handicap-accessible, orchestra, mezzanine/balcony, standing only, extra legroom etc. the examiner believes they can be considered as the booth type of the respective user-filtered booth space), proximity to exits, proximity to loudspeakers, or other suitable seat attributes. In particular embodiments, the event-management system 170 may further determine a score for each seat based on historical sales data that more accurately reflects the desirability of the seat. The historical sales data may include, as examples, relative selling sequence, relative actual selling price of each seat, or other suitable historical sales data, associated with similar seating maps of past events at the same venue); 
generating, by the one or more processors, a user-specific map of the event space using the layout data, the user-specific map indicating positions of each of the plurality of booth spaces and indicating the one or more user-filtered booth spaces by a visually distinguishing characteristic applied to each of the one or more user-filtered booth spaces (see Hirose figs. 3-6, also see [0051]); and 
causing, by the one or more processors, the user-specific map to be presented to the user via a display of a user computing device. See Hirose [0040] discloses the event-management system 170 may transmit the GUI to a display communicatively coupled with the event-management system 170.
Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hirose’s management system of an event into Hu’s teachings of generating a user location using a mobile device in order to provide more efficient real-time localization of the other members of a party or your friends.

Claim 2. 
he computer-implemented method of claim 1, wherein: the event data further includes availability data indicating availability of each booth space of the plurality of booth spaces (see Hu at [0040] discloses, in a confined outdoor area or in an indoor area with various spaces such as stores, meeting rooms, demonstration areas, information booths, and parking areas, users can utilize the user application 122 with the beacon device 104 to get location-based information. The spaces can usually be digitally represented as hotspots shown on a computer screen or a display in general. In one embodiment, the user application 122 requires to retrieve digital contents from a local gateway 102 or a remote server 116. Exemplary information includes the promotional information of stores, meeting schedule of a meeting room, guide contents of an information booth, product contents of a demonstration area, parking availability of a parking area, etc.); identifying the one or more user-filtered booth spaces further includes determining the one or more user-filtered booth spaces are available to be reserved by the user based upon the availability data; and the one or more user-filtered booth spaces are one or more user-available booth spaces. See Hirose at [0020] discloses, the event profile may include reserved seating information for the event. A reserved seating information may include, for example, seating maps for the event at the venue, the total number of reserved seats for sale by the event organizer for each seating map, the location or position of each reserved seat with reference to each seating map, the location or position of each door with reference to each seating map, the location or position of each wheelchair seat with reference to each seating map, the type or class of each reserved seats, an estimated selling price for each reserved seat, a selling order for each reserved seat, or other suitable reserved seats information. Although this disclosure describes particular types of reserved seating information for an event, this disclosure contemplates any suitable types of reserved seating information for any event.

Claim 3. 
Hirose teaches the computer-implemented method of claim 2, further comprising: receiving, at the one or more processors, a selection of a user-selected booth space from the one or more user-available booth spaces; reserving, by the one or more processors, the user-selected booth space by associating the user-selected booth space with the user; and updating, by the one or more processors, the availability data to indicate the user-selected booth space as unavailable. [0041] the seat map, as illustrated in FIG. 3, comprises thirteen tables whereby each table further comprises eight chairs. Each table and chair are uniquely identified with an character. As an example and not by way of limitation, chair 340 may be identified as A6. All the tables and chairs are strategically placed around a dance floor such that each event attendee may view the activity on the dance floor optimally. In particular embodiments as illustrated in FIG. 3, the seat designer GUI 300 may display sales information in one or more text boxes. The sales information may include, for example, a seating summary, table properties, a brief instructional summary, a visual sales pattern, other suitable sales information, or any combination thereof. As an example not by way of limitation, the seating summary may include a current completion status of the seat map, a maximum capacity of seats for the venue, a total number of seats reserved by the event organizer for sale, a number of ticketed seats for the event, and an estimated total revenue from sales of the reserved seats as illustrated by a text box 350 in FIG. 3, As another example and not by way of limitation, the table properties may include selling order or priority for each table as illustrated by a text box 360 in FIG. 3. The event organizer may manually adjust the selling priority for one or more table. As yet another example and not by way of limitation, the brief instructional summary may 

Claim 4. 
Hirose teaches the computer-implemented method of claim 3, wherein reserving the user-selected booth space includes sending, via a communication network to an event registration system, a reservation message indicating reservation of the user-selected booth space by the user. See fig. 1 illustrates the communication.

Claim 5. 
Hu teaches the computer-implemented method of claim 3, wherein the availability data is updated by updating an entry in the event database in real time upon receiving the selection of the user-selected booth space. [0061] At 708, the judgment of whether an entry in the database exists or not is made. At 710, if there is no entry in the database, an entry will be created. At 712, if there is an existing entry, the entry will be updated. In some embodiments, the update of an existing entry means replacing the existing entry with a new entry, or adding a new entry in the database.

Claim 6. 
the computer-implemented method of claim 1, wherein determining one or more user attributes associated with the user includes: sending, via a communication network to an event registration system, a user status request message including a user identifier uniquely identifying the user; receiving, via the communication network from the event registration system, user registration data associated with the user, wherein the user registration data includes a registration level of the user; and determining the one or more user attributes based upon the user registration data. [0025] discloes, the event-management system 170 may maintain an event management account for a second user 101. The event management account may contain a variety of information about the second user 101. As an example and not by way of limitation, an event management account may contain personal information (such as, for example, name, sex, location, interests), social network information (such as, for example, friend connections, personal information about second user 101's friends), financial information (such as, for example, income, credit history), event history information (such as, for example, the type, data, cost, venue, performers, geographic location of the events the second user 101 has organized, registered for, or attended), or other suitable information related to the second user 101. Although this disclosure describes event management accounts containing particular types of information about a second user 101, this disclosure contemplates event management accounts containing any suitable information about any second user 101.

Claim 7. 
Hirose teaches the computer-implemented method of claim 1, wherein the layout data further includes information regarding additional aspects of the event space, including one of more of the following: walkways, power outlets, lighting, setback requirements, or height restrictions. [0029] FIG. 2 illustrates an example method for scoring seats. The method 200 may begin at step 210, whereby the event-management system 170 may access one or more seating maps of the venue for the event. A seating map may be, for example, a two-dimensional (2D) or three-dimensional (3D) graphical representation of the venue comprising one or more stages, exits or entrances, wheelchair seats, speakers, other suitable facilities features, or any combination thereof. A stage may be, for example, a theater stage, a sports field, a dance floor, other suitable performance spaces, or any combination thereof. As another example not by way of limitation, for a two-dimensional seating map, each seat or similar facility feature may be represented by a set of one or more geographical X-Y coordinates with reference to a pre-determined point of origin on the seating map. As another example and not by way of limitation, for a three-dimensional seating map, each seat or similar facility feature may be represented by a set of one or more geographical X-Y-Z coordinates with reference to a pre-determined point of origin on the seating map. As yet another example and not by way of limitation, the pre-determined point of origin with reference to each of the two-dimensional and three-dimensional representation of seating maps may be a centroid of the stage or other suitable coordinate on the seating map. In particular embodiments, the seating maps may be stored, retrieved, or transmitted using a computer software digital format. As examples and not by way of limitation, the computer software digital format may include Joint Photographic Expert Group (JPEG), Portable Network Graphics (PNG), and Graphics Interchange Format (GIF). The seating maps may be represented as black and white, grayscale, or color digital images. Although this disclosure describes the representation of a seating map in a particular manner, this disclosure contemplates any representation of any seating map in any suitable manner.

Claim 8. 
Hu teaches the computer-implemented method of claim 7, further comprising: receiving, by the one or more processors, an indication of additional filter criteria to apply to the plurality of booth spaces, wherein the additional filter criteria are associated with the additional aspects of the event space; identifying, by the one or more processors, one or more additionally filtered booth spaces from the one or more user-filtered booth spaces based upon the additional filter criteria; generating, by the one or more processors, an additionally filtered map of the event space using the layout data, the additionally filtered map indicating the one or more additionally filtered booth spaces by additional visually distinguishing characteristic applied to each of the one or more additionally filtered booth spaces; and causing, by the one or more processors, the additionally filtered map to be presented to the user via the display of the user computing device. See [0079] discloses an interface on the configuration application is shown for a user to input or modify the configuration information associated with one or multiple beacon devices.

Claim 9. 
Hirose teaches the computer-implemented method of claim 1, wherein the user-specific map is a three-dimensional map representing the event space in three dimensions. See [0029] discloses a seating map may be, for example, a two-dimensional (2D) or three-dimensional (3D) graphical representation of the venue comprising one or more stages, exits or entrances, wheelchair seats, speakers, other suitable facilities features, or any combination thereof.

Claim 10. 
Hirose teaches the computer-implemented method of claim 1, wherein the visually distinguishing characteristic includes one or more of the following: color, shading, or transparency. See figs. 3-6.

Claim 11 is rejected with similar reasons as set forth in claim 1, above, also Hu teaches at [0030] a computer system for providing dynamically customized mapping of event spaces. And at [0088] discloses the user device 600 may further include (and/or be in communication with) one or more non-transitory machine-readable storage mediums or storage devices (e.g., memory 1510).
Claim 12 is rejected with similar reasons as set forth in claim 2, above.
Claims 13-15 are rejected with similar reasons as set forth in claims 3-5, respectively, above.
Claim 16 is rejected with similar reasons as set forth in claim 1, above, also Hu teaches at [0030] a tangible, non-transitory computer-readable medium storing executable instructions for providing dynamically customized mapping of event spaces. And at [0088] discloses the user device 600 may further include (and/or be in communication with) one or more non-transitory machine-readable storage mediums or storage devices (e.g., memory 1510).
Claims 17-19 are rejected with similar reasons as set forth in claims 2-4, respectively, above.
Claim 20 is rejected with similar reasons as set forth in claim 9, above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVID A AMINI/P.E., D.Sc., Art Unit 2613